762 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AUBREY R. HESS, JR., PETITIONER-APPELLANT,v.ST. JOSEPH PARISH FEDERAL CREDIT UNION, RESPONDENT-APPELLEE,INTERNAL REVENUE SERVICE, REAL PARTY AT INTEREST-APPELLEE.
NO. 84-3319
United States Court of Appeals, Sixth Circuit.
4/4/85

ORDER
BEFORE: ENGEL, MARTIN, and JONES, Circuit Judges.


1
This matter is before the Court upon consideration of the motion of the Internal Revenue Service to dismiss the appeal as moot.  Appellant has failed to respond thereto even though he sought and was granted an extension of time to February 4, 1985 to file his response.


2
Appellant appeals from the district court's final order entered February 27, 1984 dismissing the petition to quash a summons and enforcing the summons directed to the St. Joseph Parish Federal Credit Union and from the March 27, 1984, order denying reconsideration.  After the notice of appeal was filed, the St. Joseph Parish Federal Credit Union complied with the summons.  Since the party to whom the summons was issued has fully complied, no controversy exists and the appeal is moot.  United States v. Aquinas College Credit Union, 635 F.2d 887 (6th Cir. 1980) cert. denied, sub nom.  Schwallier v. United States, 450 U.S. 1042 (1981); United States v. Patmon, 630 F.2d 458 (6th Cir. 1980).


3
It is ORDERED that the motion to dismiss the appeal be granted and the case is remanded to the district court to vacate its February 27, 1984, order.